In the

       United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 13‐3343, 13‐3346 & 13‐3347 
ROBERT LEE STINSON, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JAMES GAUGER, LOWELL T. JOHNSON,  
and RAYMOND RAWSON,  
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
                    Eastern District of Wisconsin. 
          No. 09 CV 1033 — Charles N. Clevert, Jr., Judge. 
                      ____________________ 

       ARGUED JUNE 6, 2014 — DECIDED AUGUST 25, 2015 

             REARGUED EN BANC FEBRUARY 9, 2016 

                    DECIDED AUGUST 18, 2017 
                     ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER,  POSNER,  FLAUM, 
EASTERBROOK,  MANION,  KANNE,  ROVNER,  WILLIAMS,  SYKES, 
and HAMILTON, Circuit Judges. 




    
2                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

    WILLIAMS, Circuit Judge. Robert Stinson spent twenty‐three 
years in jail for a murder he did not commit. No eyewitness 
testimony or fingerprints connected him to the murder. Two 
dentists testified as experts that Stinson’s dentition matched 
the teeth marks on the victim’s body, and a jury found Stinson 
guilty. After DNA evidence helped exonerate Stinson, he filed 
this civil suit against the lead detective and the two dentists 
alleging that they violated due process by fabricating the ex‐
pert opinions and failing to disclose their agreement to fabri‐
cate.  The  district  court  denied  the  defendants’  motions  for 
summary judgment seeking qualified immunity after finding 
that sufficient evidence  existed for Stinson  to prevail  on his 
claims at trial.  
    We conclude that we lack jurisdiction to hear the defend‐
ants’  appeals  of  the  denial  of  qualified  immunity  because 
those appeals fail to take the facts and reasonable inferences 
from  the  record  in  the  light  most  favorable  to  Stinson  and 
challenge the sufficiency of the evidence on questions of fact. 
As  a  consequence,  Johnson  v.  Jones,  515  U.S.  304  (1995)  pre‐
cludes interlocutory review. We do have jurisdiction to con‐
sider the district court’s denial of absolute immunity to John‐
son  and  Rawson.  That  denial  was  correct  because  Stinson’s 
claims focus on their conduct while the murder was being in‐
vestigated, not on their trial testimony or trial testimony prep‐
aration. 
                           I. BACKGROUND 
   As this is an appeal from a ruling on summary judgment, 
the chronology that follows takes the facts in the light most 
favorable  to  Stinson  as  the  non‐moving  party  at  summary 
judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 
(1986). Ione Cychosz was murdered in Milwaukee, Wisconsin 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                    3

on  November  3,  1984.  Sixty  photographs  were  taken  of  her 
body at the county medical examiner’s office, including pic‐
tures of bite marks to her body. An assistant deputy medical 
examiner authorized the use of Dr. Lowell Johnson as a foren‐
sic odontology (the scientific study of teeth) consultant, and 
Johnson examined the bite marks on Cychosz’s body. He iden‐
tified eight complete or partial bite marks and took rubber im‐
pressions  of  the  bite  marks  on  Cychosz’s  right  breast.  Two 
days later he returned to the medical examiner’s office to ex‐
tract tissue from her right breast.  
    James Gauger and Tom Jackelen were assigned as the lead 
detectives to investigate Cychosz’s murder. Before heading to 
the crime scene, Gauger reviewed the case file that had been 
assembled in the two to three days after the murder. Accord‐
ing to Stinson’s version of the events, and before Gauger and 
Jackelen’s first visit to the crime scene on November 6, 1984, 
the two detectives met with Johnson. At that meeting, John‐
son  showed  the  detectives  photos  of  the  bite  marks  and  a 
drawing he had made of the assailant’s teeth. Johnson told the 
detectives the assailant was missing the tooth depicted in his 
sketch, a lateral incisor (a tooth one over from the upper front 
teeth). There is no police report memorializing any meeting 
between Johnson and either detective before November 15.  
    On  November  6,  Gauger  and  Jackelen  went  to  the  area 
where Cychosz’s body was found to interview neighbors, and 
they  visited  the  nearby  home  where  Stinson  lived.  Jackelen 
questioned  Stinson  while  Gauger  interviewed  Stinson’s 
brother. Stinson is missing his right central incisor, or what is 
more commonly called the upper right front tooth. On Stin‐
son,  this  tooth  is  fractured  and  decayed  almost  to  the  gum 
line.  




    
4                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

    After  they  finished  their  interviews,  the  two  detectives 
met at the front of the house, and Jackelen told Gauger, “We 
have him.” The detectives then went back to speak with Stin‐
son and intentionally said something to make Stinson laugh 
so that his teeth would be visible. When Gauger saw that Stin‐
son had a missing upper front tooth, he thought, according to 
his  later  memoir,  The  Memo  Book,  published  long  after  Stin‐
son’s conviction, “There it was. The broken front tooth and the 
twisted tooth just like on the diagram and pictures.” (At his 
deposition in this case, however, Gauger said that the missing 
tooth was on the upper right side and to the right of the front 
tooth.)  
    This was the not first time Gauger and Jackelen had ques‐
tioned Stinson regarding a murder. Two years earlier, a man 
named  Ricky  Johnson  was  shot  and  killed  during  an  at‐
tempted robbery, and Gauger and Jackelen were assigned to 
the case. Stinson told the detectives he had no information re‐
garding  who  killed  Ricky  Johnson,  and  the  detectives  re‐
sponded  that  they  were  “tired  of  all  that  bull****  story  you 
telling.” No charges were ever filed in the case, but Gauger 
wrote  in  The  Memo  Book  that  he  believed  Stinson  and  his 
friends murdered Ricky Johnson. Writing about the case in his 
memoir, Gauger said “[l]ots of people get away with murder” 
and maintained the case was still open “because we had the 
right guys, but couldn’t prove it.” 
    After the interview of Stinson at his home, the detectives 
met  with  prosecutors  including  Assistant  District  Attorney 
Dan Blinka. Blinka thought there was not sufficient evidence 
at that point to obtain a search warrant to examine Stinson’s 
dentition.  Blinka  called  Johnson  during  the  meeting  and 
asked whether Johnson could make an identification from the 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                        5

bite marks on the body, and Johnson replied that under the 
right conditions he could, if he had a full make‐up of the sus‐
pect’s dentition.  
    On  November  15,  1984,  Gauger  and  Jackelen  met  with 
Johnson. The November 15 police report states that Johnson 
said the offender would have a missing or broken right cen‐
tral incisor (i.e., the upper right front tooth). That is the same 
tooth that the detectives had observed that Stinson was miss‐
ing when they questioned him. 
    The  next  day,  the  detectives  interviewed  and  photo‐
graphed two other men with at least one missing or broken 
tooth. Johnson ruled them out as suspects in Cychosz’s mur‐
der based only on looking at the photographs. Stinson’s odon‐
tological expert in the current case, Dr. Michael Bowers, states 
there was no scientific basis for Johnson to exclude these two 
men by just looking at photographs. 
     At some point, a police sketch artist made a second sketch 
of  the  assailant’s  dentition.  Johnson  says  he  told  the  artist  a 
tooth in the upper quadrant was missing but did not specify 
which  one.  The  police  artist  used  Johnson’s  initial  sketch  to 
make  the  police  sketch.  Consistent  with  Stinson’s  theory  of 
Johnson’s initial sketch, the police sketch reflects a missing or 
broken  upper  tooth  that  is  not  the  upper  right  front  tooth. 
Johnson says he did not use the police artist’s sketch at any 
point after it was created. 
    On  December  3,  1984,  Stinson  appeared  in  a  Wisconsin 
state court “John Doe hearing” pursuant to subpoena as a per‐
son who might have knowledge or information bearing on an 
investigation.  During  this  hearing,  Jackelen  testified  that  he 
observed  that  Stinson  had  missing  and  crooked  front  teeth 




     
6                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

consistent  with  the  information  he  had  received  from  John‐
son. Johnson inspected Stinson’s teeth  at the  hearing  for  fif‐
teen  to  twenty  seconds.  Johnson  asked  for  his  sketch  of  the 
perpetrator’s  dentition,  but  Jackelen  said  he  did  not  have  a 
copy  with  him.  Johnson  then  testified  it  was  “remarkable” 
how similar Stinson’s teeth were to the sketch and said that 
Stinson’s  teeth  were  consistent  with  what  he  expected  from 
the  assailant  after  his  analysis  of  the  bite  marks.  The  judge 
then ordered Stinson to submit to a detailed dental examina‐
tion, including the creation of wax molds of his teeth and pho‐
tographs of his teeth, which he did.  
    Later,  Johnson  compared  the  molds  and  photographs  of 
Stinson’s teeth and the wax exemplars of Stinson’s bite with 
the bite mark evidence from Cychosz’s body, and he opined 
that Stinson’s teeth were identical to those that caused the bite 
marks.  Johnson  conveyed  that  opinion  to  Gauger,  Jackelen, 
and  Blinka.  Blinka  met  with  Johnson  and  one  or  both  of 
Gauger and Jackelen to review the evidence, and Johnson said 
that Stinson’s dentition was consistent with that of the person 
who inflicted the bite marks on Cychosz.  
     However,  that  did  not  satisfy  Blinka.  He  would  not  ap‐
prove charges against Stinson without a second opinion from 
a  forensic  odontologist.  So  Johnson  contacted  Dr.  Raymond 
Rawson about the case, with Johnson telling Gauger that he 
“wanted the best forensic odontologist in the United States to 
confirm his findings.” Rawson had a private dental practice 
in Las Vegas, served as a forensic odontologist since 1976 and 
was a diplomat of the American Board of Forensic Odontol‐
ogy.  
    Johnson had also been a diplomat of the American Board 
of  Forensic  Odontology,  and  the  two  were  friends  and  had 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                   7

known  each  other  for  at  least  seven  years.  On  January  17, 
1985, Gauger and Jackelen hand‐delivered evidence, includ‐
ing Cychosz’s preserved skin tissue and the dental molds and 
models of Stinson that Johnson had generated, to Rawson in 
Las  Vegas.  Rawson  reviewed  the  evidence  for  one  to  three 
hours  in Gauger’s hotel room and  verbally confirmed John‐
son’s findings, saying he was impressed with the amount of 
evidence. Gauger recalled that Rawson looked at the x‐rays 
and molds and said that was enough for him and that he con‐
curred with Johnson.  
    A few days later, on January 21, 1985, a criminal complaint 
was issued that charged Stinson with the first‐degree murder 
of  Cychosz.  Before  trial,  Johnson  authored  an  expert  report 
setting forth his opinions, including that “to a reasonable de‐
gree of scientific certainty … the teeth of Robert Lee Stinson 
would be expected to produce bite patterns identical to those 
which  [Johnson]  examined  and  recorded  in  this  extensive 
analysis.”  Rawson  prepared  a  one‐page  expert  report  that 
summarized his opinions. After reviewing the materials John‐
son generated, Rawson stated he agreed with Johnson’s con‐
clusion that Stinson caused the bite mark injuries to Cychosz.  
    Stinson’s trial took place in December 1985. The prosecu‐
tion did not offer any evidence of motive, nor did it produce 
any eyewitness testimony that connected Stinson to Cychosz’s 
murder.  Some  testimony  suggested  that  Stinson  had  given 
conflicting  versions  of  his  whereabouts  on  the  night  of  Cy‐
chosz’s death. Stinson’s counsel moved to exclude any foren‐
sic odontology evidence from trial, but that request was de‐
nied. Johnson testified at trial that the bite marks on Cychosz 
must have been made by teeth identical in relevant character‐




    
8                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

istics to those that Johnson examined on Stinson. Rawson tes‐
tified  that  Johnson  performed  “a  very  good  work‐up”  and 
that he agreed with Johnson’s conclusion to a reasonable de‐
gree of scientific certainty that Stinson caused the bite marks 
on Cychosz’s body.  
    No  contrary  expert  was  offered  by  the  defense  at  trial. 
(Stinson’s counsel had hired an odontology expert but did not 
call him at trial.) The jury convicted Stinson of murder, and 
he  received  a  sentence  of  life  imprisonment.  After  the  trial, 
Johnson  used  the  Cychosz  bite  mark  evidence  for  teaching 
and career‐furthering purposes. 
    More than twenty‐three years after Stinson’s conviction, a 
panel of four forensic odontologists reanalyzed the bite mark 
evidence and concluded that Stinson could not have made the 
bite marks found on Cychosz. DNA testing of blood found on 
Cychosz’s clothing also excluded Stinson. Stinson’s conviction 
was vacated on January 30, 2009, and he was released from 
prison. The State of Wisconsin dismissed all charges against 
him that July. In April 2010, the Wisconsin State Crime DNA 
Database matched the DNA profile of the blood found on Cy‐
chosz’s clothing with that of a convicted felon, Moses Price. 
Price later pled guilty to Cychosz’s murder.  
    Stinson  filed  the  present  suit  under  42  U.S.C.  §  1983 
against,  as  relevant  here,  Gauger,  Johnson,  and  Rawson. 
(Jackelen has passed away.) Stinson’s expert in this case, Dr. 
Bowers, reviewed the bite mark evidence and concluded that 
the  bite  marks  found  on  Cychosz  excluded  Stinson.  Con‐
sistent with the panel, Bowers concluded that Johnson’s and 
Rawson’s explanations of why a bite mark appeared on Cy‐
chosz’s body where Stinson has a missing tooth has “no em‐
pirical or scientific basis and does not account for the absence 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                     9

of any marks by the adjacent, fully developed teeth.” Bowers 
believed that the methods Johnson and Rawson used “were 
flawed and did not comport with the accepted standards of 
practice in the field of forensic odontology at the time.” Bow‐
ers  concluded  that  “to  a  reasonable  degree  of  scientific  cer‐
tainty  as  a  forensic  odontologist  …  Johnson  and  Rawson 
knowingly manipulated the bite mark evidence and Stinson’s 
dentition to appear to ‘match’ when there was in fact no cor‐
relation between Stinson’s teeth and the bite marks inflicted 
on Cychosz’s body.”  
    Gauger, Johnson, and Rawson moved for summary judg‐
ment  on  immunity  grounds.  The  district  court  ruled  that 
Johnson and Rawson were not entitled to absolute immunity. 
All three defendants asserted qualified immunity. Regarding 
the due process claim of fabrication of evidence, the district 
court concluded that “Stinson has sufficient evidence to get to 
trial” and explained its conclusion that sufficient evidence in 
the record existed. The district court also stated that qualified 
immunity did not apply because the law as of 1984 and 1985 
clearly  established  that  an  investigator’s  fabrication  of  evi‐
dence violated a criminal defendant’s constitutional rights. As 
for Stinson’s claim of failure to disclose pursuant to Brady v. 
Maryland,  373  U.S.  83  (1963),  that  the  opinions  were  fabri‐
cated, the district court ruled that there was enough evidence 
to go to a factfinder on this claim as well. The court also stated 
that it was clearly established by 1984 that the withholding of 
information about fabricated evidence constituted a due pro‐
cess violation, citing among others our decision in Whitlock v. 
Brueggemann, 682 F.3d 567 (7th Cir. 2012).  




    
10                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

     Gauger,  Johnson,  and  Rawson  appealed.  A  panel  of  our 
court concluded that the defendants were not entitled to ab‐
solute immunity, that we had jurisdiction to consider appeals 
of  the  denial  of  qualified  immunity  at  summary  judgment, 
and that the defendants were entitled to qualified immunity. 
We granted rehearing en banc.  
                               II. ANALYSIS 
    Our threshold question in any appeal is whether we have 
jurisdiction to hear the case. Congress has granted us jurisdic‐
tion over appeals from “final decisions” of the district courts. 
28  U.S.C.  §  1291.  An  order  denying  a  motion  for  summary 
judgment is usually not a final decision within the meaning 
of  §  1291  and  so  is  not  generally  immediately  appealable. 
Ortiz v. Jordan, 562 U.S. 180, 188 (2011).  
    Even if it is not the last order in a case, a district court de‐
cision  is  “final”  within  the  meaning  of  §  1291  if  it  is  within 
“that small class which finally determine claims of right sep‐
arable from, and collateral to, rights asserted in the action, too 
important  to  be  denied  review  and  too  independent  of  the 
cause itself to require that appellate consideration be deferred 
until the whole case is adjudicated.” Cohen v. Beneficial Indus. 
Loan Corp., 337 U.S. 541, 546 (1949). An appeal from the denial 
of a claim of absolute immunity is one such order that is ap‐
pealable  before  final  judgment.  Mitchell  v.  Forsyth,  472  U.S. 
511, 525 (1985).  
    A. No  Jurisdiction  to  Determine  Qualified  Immunity 
       Appeal 
  Our case involves both the denial of claims of absolute im‐
munity as well as the denial of claims of qualified immunity. 
Qualified immunity protects government officials from civil 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                         11

damages liability when their conduct does not violate “clearly 
established statutory or constitutional rights of which a rea‐
sonable person would have known.” Harlow v. Fitzgerald, 457 
U.S. 800, 818 (1982). Qualified immunity is an immunity from 
suit and not just a defense to liability. Mitchell, 472 U.S. at 526.  
     “[D]eterminations of evidentiary sufficiency at summary 
judgment  are  not  immediately  appealable  merely  because 
they happen to arise in a qualified‐immunity case.” Behrens v. 
Pelletier, 516 U.S. 299, 313 (1996). The Supreme Court ruled in 
Mitchell that, “to the extent that it turns on an issue of law,” a 
defendant may take an immediate appeal of a decision deny‐
ing him qualified immunity at summary judgment. 472 U.S. 
at  530.  Later,  in  the  case  at  the  heart  of  this  appeal,  the  Su‐
preme Court addressed appeals from the denial of qualified 
immunity at summary judgment when the denial is based on 
a  factual dispute  rather than  a legal question. See  Johnson v. 
Jones, 515 U.S. 304 (1995). For such cases, the Supreme Court 
made it clear: “we hold that a defendant, entitled to invoke a 
qualified immunity defense, may not appeal a district court’s 
summary  judgment  order  insofar  as  that  order  determines 
whether or not the pretrial record sets forth a ‘genuine’ issue 
of fact for trial.” Id. at 319‐20. The defendants here, invoking 
a  qualified  immunity  defense,  seek  to  appeal  the  district 
court’s summary judgment order that concluded the pretrial 
record set forth a genuine issue of fact for trial. While Johnson 
might seem to end matters, we examine whether any subse‐
quent Supreme Court decisions limit Johnson’s reach. 
     The first post‐Johnson case to which we turn is Scott v. Har‐
ris, 550 U.S. 372 (2007). Like Johnson, Harris involved the de‐
fendant’s appeal of the denial of a motion for summary judg‐
ment on the basis of qualified immunity in an excessive force 




     
12                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

case.  In  upholding  the  denial  of  the  motion,  the  Supreme 
Court recognized that the district court had stated there were 
material issues of fact on which the qualified immunity deci‐
sion  turned.  See  id.  at  376.  Nonetheless,  the  Supreme  Court 
addressed the appeal  on the merits.1 In light of a videotape 
that recorded the sequence of events and that “blatantly con‐
tradicted” the plaintiff’s account, the Court concluded the de‐
fendant officer’s actions were reasonable and did not violate 
the Fourth Amendment and that no reasonable jury could de‐
cide otherwise. Id. at 380, 386. As a result, the defendant of‐
ficer was entitled to summary judgment. Id. at 386. 
    The Supreme Court’s decision in Harris does not mention 
Johnson, so it was not overruling Johnson. The Court’s silence 
came despite the Harris respondent’s argument to the Court 
that it lacked jurisdiction because of Johnson. See Brief for Re‐
spondent  at  1‐3,  Scott  v.  Harris,  550  U.S.  372  (2007)  (No.  05‐
1631),  2007  WL  118977,  at  *1‐3.  There  was  no  need  for  the 
Court to mention Johnson, though, because Johnson and Harris 
are  consistent.  The  events  in  Harris  were  captured  on  vide‐
otape, and the question on appeal was the constitutionality of 
the officer’s conduct in light of the facts depicted on the un‐
challenged videotape. So review was of the district court’s de‐
cision on an issue of law, not of whether there was a genuine 
issue of fact for trial. 
   Seven years later, the Supreme Court decided Plumhoff v. 
Rickard, 134 S. Ct. 2012 (2014). There the district court denied 
                                                 
      1 The Eleventh Circuit rejected the plaintiff’s argument that it lacked 

jurisdiction over the appeal, stating simply that the “appeal goes beyond 
the evidentiary sufficiency of the district court’s decision.” Harris v. Coweta 
Cty., Ga., 433 F.3d 807, 811 n.3 (11th Cir. 2005), rev’d sub nom. Scott v. Harris, 
550 U.S. 372 (2007).




       
Nos. 13‐3343, 13‐3346 & 13‐3347                                          13

the defendant officers’ motion for summary judgment on the 
basis of qualified immunity, ruling that the officers’ conduct 
violated the Fourth Amendment and was contrary to clearly 
established law. See id. at 2018. Again, unsurprisingly, the Su‐
preme Court decided the legal question of whether there was 
excessive force and did not dismiss the case for lack of juris‐
diction. The Court explained: 
   The District Court order in this case is nothing like the 
   order in Johnson. Petitioners do not claim that other of‐
   ficers  were  responsible  for  shooting  Rickard;  rather, 
   they  contend  that  their  conduct  did  not  violate  the 
   Fourth Amendment and, in any event, did not violate 
   clearly  established  law.  Thus,  they  raise  legal  issues; 
   these issues are quite different from any purely factual 
   issues  that  the  trial  court  might  confront  if  the  case 
   were  tried;  deciding  legal  issues  of  this  sort  is  a  core 
   responsibility of appellate courts, and requiring appel‐
   late courts to decide such issues is not an undue bur‐
   den. 
Id. at 2019. The Court proceeded to decide the case on the mer‐
its. Id. at 2020. Plumhoff too is consistent with Johnson. As in 
Harris, the Court decided a purely legal issue, not a question 
of evidentiary sufficiency. The Court did the same thing when 
it  considered an interlocutory qualified immunity  appeal  in 
Mullenix v. Luna, 136 S. Ct. 305 (2015) on the question of law 
of whether the defendants used excessive force. 
   No Supreme Court decision has criticized Johnson; to the 
contrary,  the  Court  continues  to  rely  on  it  post‐Harris.  See 
Plumhoff, 134 S. Ct. at 2018–19; Ashcroft v. Iqbal, 556 U.S. 662, 
671, 673–74 (2009); Ortiz v. Jordan, 562 U.S. 180, 188–91 (2011). 




    
14                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

Nor has the Court disavowed its pre‐Harris reliance on John‐
son in multiple cases. See Behrens v. Pelletier, 516 U.S. 299, 306, 
312–13 (1996); Johnson v. Fankell, 520 U.S. 911, 922 (1997); Craw‐
ford‐El v. Britton, 523 U.S. 574, 595, 597 n.18 (1998); Richardson 
v. McKnight, 521 U.S. 399, 402 (1997).  
    Johnson very much remains the law. As a result, we must 
adhere to the distinction it draws between appeals from de‐
nial of summary judgment qualified immunity rulings based 
on  evidentiary  sufficiency  and  those  “presenting  more  ab‐
stract issues of law.” Johnson, 515 U.S. at 317. If what is at issue 
in  the  sufficiency  determination  is  whether  the  evidence 
could support a finding that particular conduct occurred, “the 
question decided is not truly ‘separable’ from the plaintiff’s 
claim, and hence there is no ‘final decision’ under Cohen and 
Mitchell.” Behrens, 516 U.S. at 313. So appeal is possible only if 
“the  issue  appealed  concern[s],  not  which  facts  the  parties 
might  be  able  to  prove,  but,  rather,  whether  or  not  certain 
given  facts  show[]  a  violation  of  ‘clearly  established’  law.” 
Johnson, 515 U.S. at 311 (citing Mitchell, 472 U.S. at 528). John‐
son’s  distinction  between  appeals  of  evidentiary  sufficiency 
determinations and those of legal issues also makes practical 
sense, as the principle helps keep qualified immunity inter‐
locutory appeals within reasonable bounds. 
    Our basic question in determining whether we have juris‐
diction over this appeal,  then, is  whether our case is one of 
evidentiary  sufficiency  or  one  of  a  question  of  law.  Stinson 
maintained in this suit that Gauger, Johnson, and Rawson vi‐
olated his due process right to a fair trial by: (1) fabricating 
the principal evidence of his guilt (the opinions that his den‐
tition matched the bite marks on Cychosz), and (2) failing to 
disclose, as required by Brady, the defendants’ agreement to 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                    15

fabricate this opinion evidence. (He also brought failure to in‐
tervene and conspiracy claims that were predicated on these 
two  claims.).  In  ruling  on  the  fabrication  of  evidence  claim, 
the district court reviewed the evidence presented in the sum‐
mary judgment materials and concluded that Stinson had suf‐
ficient evidence to get to trial. Regarding the Brady theory, the 
district court concluded that “there are credibility questions 
that  preclude  summary  judgment”  and  so  “in  this  case  the 
jury will have to decide whether Gauger, Jackelen, and John‐
son,  and  then  Rawson,  impliedly  agreed  that  the  odontolo‐
gists  would  opine  that  Stinson’s  dentition  matched  the  bite 
marks.” Stinson v. City of Milwaukee, No. 09 C 1033, 2013 WL 
5447916, at *20 (E.D. Wis. Sept. 30, 2013). More particularly, 
the district court stated: 
    The  evidence  in  the  record  about  Johnson’s  shift  re‐
    garding which tooth was missing after the detectives 
    thought they had their man, the lack of a sketch at the 
    John Doe hearing, Johnson’s call to Rawson, Rawson’s 
    extremely brief initial review of the physical evidence 
    in Las Vegas, and the existence of gross errors in John‐
    son’s  and  Rawson’s  review  of  the  physical  evidence 
    (which  another  expert  says  could  not  be  honestly 
    made) provides enough to allow Stinson to get John‐
    son,  Rawson,  and  Gauger  before  the  jury  for  evalua‐
    tion.  
Id.  
    On  appeal,  the  defendants  assert  that  they  are  crediting 
Stinson’s account and asking only for a legal determination of 
whether Stinson’s version of the facts means they violated a 
clearly established constitutional right. Accepting a plaintiff’s 
version of the facts in the summary judgment record can help 




     
16                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

allow us to consider a defendant’s legal arguments in a qual‐
ified  immunity  appeal.  Jones  v.  Clark,  630  F.3d  677,  680  (7th 
Cir. 2011). Here, however, the premise of the defendants’ as‐
sertion is not true; rather, the defendants fail to take as true 
Stinson’s version of the facts, and they fail to do so on signifi‐
cant  matters.  We  have  explained  that  if  “we  detect  a  back‐
door effort to contest the facts, we will reject it and dismiss 
the appeal for want of jurisdiction.” Id.; see also id. (“[A]n ap‐
peal from a denial of qualified immunity cannot be used as an 
early way to test the sufficiency of the evidence to reach the 
trier of fact. In such a case, where there really is no legal ques‐
tion, we will dismiss for lack of jurisdiction.”). Said another 
way,  “an  appellant  challenging  a  district  court’s  denial  of 
qualified immunity effectively pleads himself out of court by 
interposing  disputed  factual  issues  in  his  argument.” 
Gutierrez v. Kermon, 722 F.3d 1003, 1010 (7th Cir. 2013).  
    A  significant  factual  dispute  at  summary  judgment  was 
whether Johnson met with Gauger and Jackelen before the de‐
tectives interviewed Stinson on November 6, 1984. Related to 
that was whether, if such a meeting took place, Johnson gave 
or showed the detectives a sketch at that meeting. The district 
court concluded that viewing the submitted evidence in the 
light most favorable to Stinson, such a meeting did take place, 
and that during the pre‐interview meeting Johnson showed 
the detectives a sketch of the assailant’s dentition reflecting a 
missing tooth to the right of the central incisor. This pre‐inter‐
view meeting is critical because, if it happened, it showed that 
Johnson changed his analysis after the detectives interviewed 
Stinson. Although under Stinson’s version the original sketch 
showed a missing tooth to the right of the central incisor, after 
the detectives interviewed Stinson and met with Johnson on 
November 15, Johnson changed his analysis and said that the 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                  17

assailant was missing the right central incisor, i.e., the right 
front  tooth,  which  is  the  same  tooth  the  detectives  had  ob‐
served missing on Stinson. Johnson had not done any analysis 
of the bite marks between November 6 and 15 that would ex‐
plain this change.  
    The  pre‐interview  meeting  is  critical  to  Stinson’s  theory 
that the defendants fabricated evidence and failed to disclose 
Brady material, but the defendants do not credit that the meet‐
ing took place in their briefs to us. To the contrary, after quot‐
ing Gauger’s account of visiting Stinson for the first time in‐
cluding that the detectives knew they were looking for some‐
one with a missing tooth and a twisted tooth, Gauger’s brief 
asserts, “but since there is no report of any meeting with Dr. 
Johnson prior to this interview, it is not possible that it came 
from any meeting with the doctor.” See Opening Brief for the 
Respondent Gauger at 6, Stinson v. Gauger, 799 F.3d 833 (7th 
Cir.  2015)  (Nos.  13‐3343,  13‐3346,  13‐3347).  Johnson’s  and 
Rawson’s briefs omit the November 6 pre‐interview meeting, 
despite the centrality of it to the district court’s analysis and 
Stinson’s fabrication and Brady claims.  
    Who made the first call to Rawson is another dispute of 
historical fact. The district court concluded that, viewing the 
evidence in the light most favorable to Stinson, Johnson made 
the  first  contact  with  Rawson.  That  Johnson  made  the  first 
contact was significant to the district court’s analysis because 
the call allowed Johnson to tell Rawson the “desired result” 
Rawson should reach. Stinson, 2013 WL 5447916, at *19. This 
call was also central to the district court’s determination that 
Rawson was part of the conspiracy. Gauger, however, states 
on appeal, again in contradiction to the district court’s view 
of the evidence, that Blinka was the one who first contacted 




    
18                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

and focused on Rawson. See Gauger Opening Br. at 19. John‐
son’s and Rawson’s briefs do not even acknowledge that they 
ever communicated with each other.  
    So despite their statements to the contrary, the defendants 
on appeal have not asked us to view the record in the light 
most favorable to Stinson. That means that although they try 
to suggest otherwise, the defendants are not asking us for re‐
view of an abstract question of law, but rather they seek a re‐
assessment of the district court’s conclusion that sufficient ev‐
idence existed for Stinson to go to trial. See Jones, 630 F.3d at 
680; Gutierrez, 722 F.3d at 1010‐11, 1014 (dismissing appeal for 
lack of jurisdiction where qualified immunity argument de‐
pended upon disputed fact).  
    The  nature  of  the  defendants’  appeals  further  demon‐
strates  that  they  do  not  present  the  requisite  abstract  ques‐
tions of law. Johnson and Rawson maintain they did not in‐
tentionally fabricate their opinions and so did not fail to turn 
over Brady material. But whether their opinions were inten‐
tionally fabricated or honestly mistaken is a question of fact, 
not a question of law. Johnson itself explains that we lack ju‐
risdiction over factual questions about whether there is suffi‐
cient evidence of intent: 
    For  another  thing,  questions  about  whether  or  not  a 
    record demonstrates a “genuine” issue of fact for trial, 
    if appealable, can consume inordinate amounts of ap‐
    pellate time. Many constitutional tort cases, unlike the 
    simple “we didnʹt do it” case before us, involve factual 
    controversies  about,  for  example,  intent—controver‐
    sies that, before trial, may seem nebulous. To resolve 
    those controversies—to determine whether there is or 
    is not a triable issue of fact about such a matter—may 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                  19

   require reading a vast pretrial record, with numerous 
   conflicting affidavits, depositions, and other discovery 
   materials.  This  fact  means,  compared  with  Mitchell, 
   greater delay. 
Johnson, 515 U.S. at 316; see also Ortiz, 562 U.S. at 190 (stating 
defendants’  claims  of  qualified  immunity  did  not  present 
purely legal issues and that “[c]ases fitting that [legal issue] 
bill  typically  involve  contests  not  about  what  occurred,  or 
why an action was taken or omitted, but disputes about the 
substance and clarity of pre‐existing law.”). 
    The district court concluded that the evidence in the rec‐
ord meant that a reasonable jury could find that Johnson and 
Rawson  fabricated  their  opinions.  The  district  court  re‐
counted that, taking the record in the light most favorable to 
Stinson, Johnson altered the missing tooth identification only 
after meeting with the detectives, after they interviewed Stin‐
son and observed his dentition. Johnson did not have any new 
information before making the switch, and he has never said 
the  change  was  a  matter  of  reevaluation.  The  district  court 
also stated Johnson and Rawson had to have known that Stin‐
son was excluded from causing the bite marks because of ob‐
vious differences between Stinson’s teeth and the bite mark 
patterns. Bowers, Stinson’s expert in the current case, opined 
that  Johnson  and  Rawson  knowingly  manipulated  the  bite 
mark evidence and Stinson’s dentition to make them appear 
to match. Both the four‐odontologist panel and Bowers found 
no empirical or scientific basis for finding a bite mark on Cy‐
chosz’s  body  where  Stinson  has  a  missing  tooth.  They  also 
found  inexplicable  Johnson’s  and  Rawson’s  conclusion  that 
Stinson’s upper second molars made a bite mark because mo‐




    
20                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

lars are located so far back in the mouth. And if Stinson’s ver‐
sion of the facts is accepted, there was also a cover up of the 
switch in tooth identification, as no police report accounts for 
it. From all of this evidence, the district court concluded there 
was sufficient evidence for a factfinder to draw an inference 
that the defendants were lying.  
    We add a bit more about Rawson, who argues that he was 
too far removed from any misconduct and so should receive 
qualified immunity. As he emphasizes, he was not involved 
in the November meetings between the detectives and John‐
son  or  in  Johnson’s  initial  analysis.  The  district  court  found 
sufficient evidence in the record of Rawson’s liability, noting 
that it was Johnson who first called Rawson, that when he did 
Johnson  phrased  the  “second  opinion”  request  as  a  request 
for confirmation of Johnson’s opinion, and that Bowers stated 
that confirmation could not be made with such a short review. 
The  district  court  also  reasoned  that  a  factfinder  could  find 
that Rawson complied, as supported by the short amount of 
time it took him to confirm Johnson’s findings in a Las Vegas 
hotel room and to state he concurred with Johnson. Whether 
the evidence was sufficient for a factfinder to find the requi‐
site intent to fabricate is beyond the scope of our interlocutory 
review.  
    Intent is, after all, most often proven circumstantially. See, 
e.g., Hoskins v. Poelstra, 320 F.3d 761, 764 (7th Cir. 2003) (stating 
that a meeting of minds “may need to be inferred even after 
an opportunity for discovery, for conspirators rarely sign con‐
tracts”); United States v. Nocar, 497 F.2d 719, 725 (7th Cir. 1974) 
(“As courts have frequently pointed out, knowledge and in‐
tent  must  often  be  proven  by  circumstantial  evidence.”). 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                 21

Rarely will there be an admission of subjective intent. The in‐
tent to fabricate is a question of fact that the district court con‐
cluded could be inferred in Stinson’s favor by the evidence in 
the record at summary judgment, and the defendants’ chal‐
lenge to whether that is true is the type of appeal forbidden 
by Johnson. 
    Whether  Gauger  knew  that  Johnson  and  Rawson  fabri‐
cated their opinions that the bite mark evidence matched Stin‐
son’s dentition was a related, and important, factual dispute 
at summary judgment. Gauger argued that because he is not 
a  dentist,  he  cannot  be  blamed  for  Johnson’s  and  Rawson’s 
expert conclusions. The district court determined that taking 
the facts in Stinson’s favor, “Gauger was cognizant of John‐
son’s  shifting  view  of  which  tooth  was  missing”  and  “was 
fully aware” of the “contents of his conversations with John‐
son and what he implied in their second meeting, following 
his and Jackelen’s interview of Stinson,” namely that Gauger 
implied a desired result in the expert opinions. Stinson, 2013 
WL 5447916, at *20. But on appeal, Gauger argues that the ev‐
idence  in  the  record  does  not  support  a  conclusion  that 
Gauger knew the dentists were producing false opinions. See 
Gauger Opening Br. at 25‐28, 40. This challenge to the suffi‐
ciency of the evidence is again precluded by Johnson.  
     We note that the district court’s conclusion that circum‐
stantial evidence might prove intentional collusion between 
Gauger and the two experts is the kind of finding of historical 
fact that implicates Johnson, not an “abstract question of law.” 
Evidence in the summary judgment record supporting an in‐
ference that there was an agreement included that there was 
an opportunity to agree (the detectives met with Johnson after 
interviewing Stinson, and Johnson called Rawson), and that 




    
22                                                 Nos. 13‐3343, 13‐3346 & 13‐3347 

later experts say no competent odontologist could have pos‐
sibly concluded that Stinson was the assailant.  
    In short, the appeals here are not like Harris and Plumhoff 
where the facts are clear and the only question is the legal im‐
plication of those facts. Instead, the defendants’ appeals fail 
to take all the facts and inferences in the summary judgment 
record in the light most favorable to Stinson, and their argu‐
ments  dispute  the  district  court’s  conclusions  of  the  suffi‐
ciency of the evidence on questions of fact. With Johnson still 
very much controlling law, we lack jurisdiction over the de‐
fendants’ qualified immunity appeals in this case. 
    B.  Johnson  and  Rawson  Not  Entitled  to  Absolute  Im‐
    munity 
    Johnson and Rawson also argued that they were entitled 
to absolute immunity because they were testifying witnesses. 
We have jurisdiction on appeal to review denials of absolute 
immunity at summary judgment. Mitchell, 472 U.S. at 525. 
    Witnesses in a § 1983 trial have absolute immunity from 
liability based on their testimony at trial. Briscoe v. LaHue, 460 
U.S. 325, 345‐46 (1983). That principle does not carry the day 
here,  however.  The  Supreme  Court  has  ruled  that  absolute 
immunity protects a prosecutor for trial preparation and trial 
testimony, but not for investigating the case. Buckley v. Fitz‐
simmons, 509 U.S. 259, 273 (1993); see also Rehberg v. Paulk, 132 
S. Ct. 1497, 1507 n.1 (2012) (finding witness entitled to abso‐
lute immunity for grand jury testimony and grand jury testi‐
mony preparation, but stating absolute immunity does not ex‐
tend  “to  all  activity  that  a  witness  conducts  outside  of  the 
grand  jury  room”).  As  we  discussed  in  the  panel  opinion, 
Stinson’s claims against Johnson and Rawson focused on their 




     
Nos. 13‐3343, 13‐3346 & 13‐3347                                        23

actions while Cychosz’s murder was being investigated, not 
on  their  testimony  at  trial  or  preparations  to  testify  at  trial. 
And if a prosecutor does not have absolute immunity for in‐
vestigating the case, it follows that an expert witness does not 
either. So Johnson and Rawson are not entitled to absolute im‐
munity. 
                         III. CONCLUSION 
   The  qualified  immunity  appeals  are  DISMISSED,  and  the 
judgment of the district court is  AFFIRMED with respect to its 
absolute immunity rulings.  




     
24                            Nos. 13-3343, 13-3346 & 13-3347

    SYKES, Circuit Judge, dissenting, with whom BAUER,
FLAUM, and MANION, Circuit Judges, join. My colleagues have
misread the district judge’s decision and failed to recognize
the limits of jurisdictional principle announced in Johnson v.
Jones, 515 U.S. 304 (1995). To the first point, the judge’s
decision denying summary judgment actually contains two
rulings. The judge held that (1) the evidentiary record re-
veals genuine factual disputes about whether certain key
events occurred; and (2) the defendants are not entitled to
qualified immunity because the evidence in the record,
when construed in Robert Stinson’s favor, would permit a
reasonable jury to find that they violated his right to due
process by fabricating evidence used to wrongly convict
him, see Whitlock v. Brueggemann, 682 F.3d 567 (7th Cir. 2012),
and suppressing evidence of the fabrication, see Brady v.
Maryland, 373 U.S. 83 (1963), both of which are clearly estab-
lished constitutional violations.
    The judge’s order does not neatly separate rulings (1) and
(2), which I confess makes it more difficult to correctly apply
the Johnson principle. But the absence of clean lines in the
judge’s reasoning does not make the entire decision unre-
viewable. Our task is to determine whether the decision
below contains a legal ruling about qualified immunity. If it
does, then we may review it. Here, there’s no question that
the judge’s decision does contain a legal ruling about quali-
fied immunity. For the reasons explained in my opinion for
the panel, Johnson does not block jurisdiction over this
appeal. Stinson v. Gauger, 799 F.3d 833, 838–40 (7th Cir. 2015).
   Johnson must be read in light of Scott v. Harris, 550 U.S.
372 (2007), and Plumhoff v. Rickard, 134 S. Ct. 2012 (2014). So
read, Johnson does not apply and we have jurisdiction to
Nos. 13-3343, 13-3346 & 13-3347                              25

address and decide whether the defendants are entitled to
qualified immunity.
    Scott and Plumhoff shed some new light on the limits of
the Johnson jurisdictional principle, but my colleagues have
misapplied Johnson on its own terms. To recapitulate, it is
long-settled law that an order denying an immunity claim is
effectively final with respect to the defendant’s right to avoid
the burdens of litigation and trial, so appellate jurisdiction
arises under 28 U.S.C. § 1291 pursuant to the collateral-order
doctrine. Mitchell v. Forsyth, 472 U.S. 511, 524–25 (1985).
Johnson announced a limited exception to this general rule.
The Supreme Court held that “a defendant, entitled to
invoke a qualified immunity defense, may not appeal a
district court’s summary judgment order insofar as that order
determines whether or not the pretrial record sets forth a
‘genuine’ issue of fact for trial.” Johnson, 515 U.S. at 319–20
(emphasis added).
   The “insofar as” language is important. So is the context
of the Court’s opinion. The plaintiff in Johnson sued five
police officers alleging that they severely beat him during his
arrest, breaking his ribs and requiring hospitalization, and in
so doing violated his Fourth Amendment right to be free
from unreasonable seizure. Id. at 307. Three of the officers
moved for summary judgment, claiming qualified immunity
and arguing that the plaintiff had no evidence that they were
actually involved in the beating. Id. at 307–08. The district
court denied the motion, relying on the plaintiff’s statement
that he was beaten by unidentified officers and the officers’
admissions that they were present during the arrest. The
court held that this evidence raised a genuine factual dispute
26                            Nos. 13-3343, 13-3346 & 13-3347

about whether these particular officers participated in the
beating. Id.
    Note that this ruling dealt only with a disputed question
of historical fact, not the legal question whether the evidence
about the circumstances surrounding the beating—assuming
the officers participated—would permit a reasonable jury to
find that the officers used excessive force and thus violated
the plaintiff’s Fourth Amendment right to be free from
unreasonable seizure. And it was precisely because the
district court rested its ruling solely on a dispute about the
historical facts that the Supreme Court said the order was
not immediately appealable; the order contained no final
legal determination about qualified immunity for the appel-
late court to review. Id. at 313–14.
    Return now to the “insofar as” language, which appears
in the Court’s holding at the very end of the opinion. Id. at
319–20. Just before this closing passage, the Court explained
that some qualified-immunity rulings will have both re-
viewable and unreviewable aspects, and acknowledged that
it might sometimes be difficult “to separate an appealed
order’s reviewable determination (that a given set of facts
violates clearly established law) from its unreviewable
determination (that an issue of fact is ‘genuine’).” Id. at 319.
After all, a qualified-immunity order is unreviewable only
“insofar as” it makes the latter kind of determination; the
former kind of determination is the legal question at the
heart of any qualified-immunity claim and is immediately
appealable under Mitchell notwithstanding the Court’s
holding in Johnson. To illustrate the point, the Court “con-
cede[d]” that if the district court “had determined that
beating [the plaintiff] violated clearly established law, [the
Nos. 13-3343, 13-3346 & 13-3347                                27

officers] could have sought review of that determination.” Id.
at 318.
   The lesson of this part of the Court’s opinion in Johnson is
that a “mixed” qualified-immunity order is immediately
reviewable, at least in part. If the district court holds that the
summary-judgment record, viewed in the plaintiff’s favor,
shows a violation of clearly established law—that is, would
permit a reasonable jury to find for the plaintiff on his
constitutional claim—then the defendant may take an im-
mediate appeal to obtain review of that determination even if
the order also identifies a genuine factual dispute.
    Scott and Plumhoff bring this important point into sharper
focus. As in Johnson, the plaintiffs in Scott and Plumhoff
alleged that the police used excessive force in violation of the
Fourth Amendment. Each case involved a high-speed vehic-
ular chase. In Scott an officer rammed the plaintiff’s fleeing
car during the pursuit, and the excessive-force question
ultimately turned on whether a reasonable officer could
have believed that the plaintiff’s flight posed an actual and
imminent threat to public safety, justifying the use of this
degree of force. 550 U.S. at 375, 380–84. The officer moved
for summary judgment based on qualified immunity, but the
district court denied the motion, holding that genuine issues
of fact required submission of the case to a jury. Id. at 376.
The Eleventh Circuit affirmed. Id.
   The Supreme Court reversed, holding that the plaintiff’s
version of the facts—he claimed that he remained in control
of his vehicle throughout the pursuit so his flight was not a
threat to public safety—was “blatantly contradicted by the
record,” which included a video recording of the chase. Id. at
380. Applying the summary-judgment standard, the Court
28                              Nos. 13-3343, 13-3346 & 13-3347

addressed “the factual issue whether [the plaintiff] was
driving in such fashion as to endanger human life.” Id. at
380–81. Based on the video recording, the Court held that the
plaintiff’s flight “posed a substantial and immediate risk of
serious physical injury to others” and that “no reasonable
jury could conclude otherwise.” Id. at 386. The Court thus
had “little difficulty” concluding that “it was reasonable for
[the officer] to take the action that he did.” Id. at 384.
    Scott did not mention Johnson, but as I noted in the panel
opinion, the Court’s decision “inescapably implies that
Johnson should not be read too expansively.” Stinson,
799 F.3d at 839. Indeed, “[t]he Court made this point explicit
in Plumhoff, which specifically addressed the limits of
Johnson’s no-jurisdiction holding in light of Scott.” Id.
Plumhoff was an excessive-force claim against police officers
for shooting at a fleeing car. 134 S. Ct. at 2017–18. As in Scott,
the district court held that the record on summary judgment
revealed a material factual dispute about the level of danger
posed by the driver’s flight and on that basis rejected the
officers’ claim of qualified immunity. Id. at 2018. The Sixth
Circuit initially dismissed the officers’ appeal under Johnson
for lack of jurisdiction, but reversed itself in light of Scott and
affirmed the district court’s denial of qualified immunity on
the merits. Id.
    The Supreme Court reversed. The Court first addressed
the matter of appellate jurisdiction, noting that the order at
issue in Johnson rested entirely on a question of historical fact
about which officers participated in the beating. That is, the
defendant officers “assert[ed] that they were not present at
the time of the alleged beating and had nothing to do with
it,” but the district court held that the evidentiary record
Nos. 13-3343, 13-3346 & 13-3347                               29

could “support a contrary finding.” Id. at 2019. An “evidence
sufficiency” ruling of that type, the Court explained, “does
not present a legal question in the sense in which the term
was used in Mitchell, the decision that first held that a pretri-
al order rejecting a claim of qualified immunity is immedi-
ately appealable.” Id.
    But the order at issue in Plumhoff, the Court observed, “is
nothing like the order in Johnson.” Id. The defendant officers
did not claim, for example, “that other officers were respon-
sible for [the] shooting … ; rather, they contend[ed] that their
conduct did not violate the Fourth Amendment and, in any
event, did not violate clearly established law.” Id. More
specifically, the officers acknowledged that they fired shots
at the fleeing car but argued that their conduct was a reason-
able response to the degree of danger created by the driver’s
flight, or alternatively, that a reasonable officer would not
have known that the shooting was unjustified in light of that
danger. Id. These were “legal issues … quite different from
any purely factual issues that the trial court might confront if
the case were tried,” and “deciding legal issues of this sort is
a core responsibility of appellate courts.” Id. So Johnson did
not apply. Id.
    Moving to the merits, the Court held that the case was
materially indistinguishable from Scott. The summary-
judgment record established “beyond serious dispute that
[the driver’s] flight posed a grave public safety risk, and
here, as in Scott, the police acted reasonably in using deadly
force to end that risk.” Id. at 2022.
   As Scott and Plumhoff make clear, it’s a mistake to read
Johnson as a categorical bar to appellate review of a
qualified-immunity order whenever the district court makes
30                            Nos. 13-3343, 13-3346 & 13-3347

an “evidence sufficiency” ruling or concludes that facts are
in dispute. If that were the right way to understand Johnson,
then the district-court orders in Scott and Plumhoff were
unreviewable and the Court would not have reached the
merits of the qualified-immunity question. As the Court
explained in some detail in Plumhoff, Johnson blocks an
immediate appeal only when the district court’s order is
limited to pure questions of historical fact—in other words,
when the sole dispute is whether and how certain events or
actions occurred. Johnson does not block immediate appeal
when the issue is whether the evidence, if credited by a jury,
shows a violation of a clearly established constitutional
right. That is, after all, the core qualified-immunity question.
    Another way to think about the Johnson principle is this:
The jurisdictional bar applies if the issues raised on appeal
are limited to the “who, what, where, when, and how” of the
case. The Johnson bar does not apply if the appeal asks
whether the evidence in the summary-judgment record—
construed in the plaintiff’s favor—would permit a reasona-
ble jury to find that the defendant committed the claimed
constitutional violation and the constitutional right in ques-
tion was clearly established at the time the defendant acted.
    Properly understood, then, Johnson’s exception to the
Mitchell rule is really quite narrow. That makes sense in this
context. Qualified immunity protects public officers from the
burdens of litigation and trial; it is immunity from suit, not
just protection against liability. Mitchell, 472 U.S. at 525–27.
The parties in § 1983 litigation often disagree about key
historical facts, and it’s not uncommon for district judges to
deny qualified immunity on both factual and legal grounds.
Immunity from suit wouldn’t mean much if these mixed
Nos. 13-3343, 13-3346 & 13-3347                              31

orders were categorically unreviewable. Indeed, the Court
acknowledged in Johnson that many qualified-immunity
appeals are of this mixed variety. Johnson, 515 U.S. at 318–19.
    This is one of those mixed cases. The parties dispute two
historical facts that the district judge concluded are material
to the defendants’ potential liability: (1) whether Dr. Johnson
met with the two detectives and showed them his initial
sketch of the killer’s dentition before the detectives canvassed
the neighborhood and interviewed Stinson; and (2) whether
Dr. Johnson or Assistant District Attorney Daniel Blinka
contacted Dr. Rawson for a second opinion. If the judge’s
order denying summary judgment were limited to the
identification of these key factual disputes, we would have
no legal issue to review, Johnson would apply, and we’d have
to dismiss the appeal for lack of appellate jurisdiction.
    But the judge’s order is not limited to identifying these
material factual disputes. The judge also ruled that if
Stinson’s version of these events is credited—namely, if the
preinterview meeting occurred and Dr. Johnson rather than
ADA Blinka called Dr. Rawson—then a reasonable jury
could find, based on these facts and the rest of the eviden-
tiary record (construed in Stinson’s favor), that the defend-
ants conspired to violate Stinson’s right to due process by
delivering up fabricated odontology opinions and covering
up the falsehoods, two clearly established constitutional
violations.
    This latter aspect of the judge’s summary-judgment order
is a final no-immunity ruling; it fully resolved the qualified-
immunity question against the defendants. That’s a legal
issue and is subject to immediate review under Mitchell
notwithstanding the presence of material factual disputes. If
32                                  Nos. 13-3343, 13-3346 & 13-3347

this aspect of the judge’s decision is unreviewable until after
trial, then the immunity is completely lost; any mistake in
the judge’s legal conclusion goes wholly uncorrected.
    Regrettably, by misreading Johnson, Scott, and Plumhoff,
my colleagues have stripped the defendants of their right to
meaningful review of the judge’s adverse qualified-
immunity ruling. That ruling is not unreviewable. Appellate
jurisdiction is secure, and we should reverse.
   Giving the evidence a Stinson-friendly benefit of the
doubt, we must accept the following as true for purposes of
deciding whether the defendants are protected by qualified
immunity: 1 (1) Dr. Johnson met with the detectives before
their field canvas and showed them his preliminary sketch of


1 At several points in the majority opinion, my colleagues say that the
district judge “concluded” that certain historical events occurred and
“determined” that certain facts exist. See, e.g., Majority Op. at p. 16 (“The
district court concluded that viewing the submitted evidence in the light
most favorable to Stinson, such a meeting did take place, and that during
the pre-interview meeting Johnson showed the detectives a sketch of the
assailant’s dentition reflecting a missing tooth to the right of the central
incisor.”); id. at p. 17 (“The district court concluded that, viewing the
evidence in the light most favorable to Stinson, Johnson made the first
contact with Rawson.”); id. at p. 21 (“The district court determined that
taking the facts in Stinson’s favor, ‘Gauger was cognizant of Johnson’s
shifting view of which tooth was missing’ and ‘was fully aware’ of the
‘contents of his conversations with Johnson and what he implied in their
second meeting, following his and Jackelen’s interview of Stinson,’
namely that Gauger implied a desired result in the expert opinions.”).
This phrasing is wrong as a matter of basic summary-judgment method-
ology and potentially misleading. District judges are not empowered to
make “conclusions” or “determinations” of fact at summary judgment.
To be fair, the error originates in the decision below. We should not
repeat it.
Nos. 13-3343, 13-3346 & 13-3347                                        33

the killer’s dentition, which depicted a missing upper right
lateral incisor (the tooth just to the right of the two front
teeth); (2) Dr. Johnson changed his mind about which tooth
the killer was missing after the detectives interviewed
Stinson and saw that he was missing his right central incisor
(that is, his right front tooth); (3) Dr. Johnson’s expert opin-
ion that Stinson’s dentition matched the bite marks on the
victim’s body fell far below the professional standards of
forensic odontology at the time (this was not a close call,
according to Stinson’s expert); (4) Dr. Johnson, not ADA
Blinka, called Dr. Rawson to arrange a second opinion; and
(5) Dr. Rawson’s opinion was likewise seriously substand-
ard. 2
    Accepting these facts as true establishes only that
Drs. Johnson and Rawson were grossly negligent in declar-
ing that Stinson’s dentition matched the bite marks on the
victim’s body. In other words, their opinions were objectively
unreasonable, and egregiously so. But an error in forensic
analysis—even a grossly unprofessional error—is not a due-
process violation. Fabricating evidence to convict an inno-
cent person is a clear due-process violation, but a due-
process claim based on an allegation that an expert fabricat-
ed his opinion requires evidence from which a reasonable
jury could infer that the opinion was both wrong and that the
expert knew it was wrong at the time he gave it. In other


2 Stinson’s expert may be qualified to offer an opinion about the deep
flaws in the odontologists’ work, but he is not qualified to “opine[] that
Johnson and Rawson knowingly manipulated the bite mark evidence and
Stinson’s dentition to make them appear to match.” Majority Op. at p. 19
(emphasis added). Nothing in the record supports the expert’s ability to
know or opine about their state of mind.
34                           Nos. 13-3343, 13-3346 & 13-3347

words, it requires evidence that the expert was not just badly
mistaken but that he lied. So Stinson needed at least some
circumstantial evidence to support an inference that
Drs. Johnson and Rawson knew that he was not the killer
and implicated him anyway.
    He has none. The evidence shows only that Drs. Johnson
and Rawson were grossly negligent in their opinions and
had an opportunity to reach an agreement with Gauger to
frame Stinson. A deeply flawed forensic opinion plus evi-
dence of an opportunity to plot a conspiracy is not enough.
Stinson has no evidence of what was said in the preinterview
meeting between Dr. Johnson and the detectives. He has no
evidence of what was said in the phone call between
Drs. Johnson and Rawson (assuming it occurred). He has no
evidence of any motive on the part of Drs. Johnson or
Rawson to falsely implicate Stinson. Why would creden-
tialed forensic experts want to frame him? A jury could only
guess. It’s sheer speculation that a conspiracy to frame
Stinson was hatched in these conversations and that the
experts implemented it by lying to the prosecutor, the John
Doe judge, and the judge and jury at trial. No evidence exists
to support this theory.
    Think of it this way: Would the evidence in this record
establish probable cause for a warrant to arrest these de-
fendants for committing perjury in the John Doe proceeding
or at trial? Clearly not. A badly botched expert opinion plus
a mere opportunity to plot a frame-up does not support
probable cause for a perjury charge. Something more would
be needed.
   On this record, even when construed in Stinson’s favor,
no reasonable jury could find that Drs. Johnson and Rawson
Nos. 13-3343, 13-3346 & 13-3347                             35

violated Stinson’s right to due process by fabricating their
expert opinions and suppressing evidence of the fabrication.
The odontologists are entitled to qualified immunity.
    The related claim against Gauger is entirely derivative.
Stinson claims that the detective solicited the fabrication and
participated in a cover-up. Because no reasonable jury could
find that the odontologists fabricated their opinions, Gauger
too is entitled to qualified immunity.
   I respectfully dissent.